Citation Nr: 1437229	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  12-01 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial evaluation for a right leg disorder in excess of 20 percent.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1978 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was granted service connection for a bilateral leg disorder in September 2010.  The Veteran, pursuant to his September 2011 Notice of Disagreement, restricted his appeal to the rating assigned to his right leg.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Where the record does not adequately reveal the current state of disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007). An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). 

VA last afforded the Veteran an examination in June 2010.  The Board finds that this examination is not "contemporaneous," and therefore the Veteran merits a new examination.

Also, the Veteran's VA treatment records appear incomplete, so remand is warranted to obtain the missing records.


Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records for the disability on appeal.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

In particular, arrange to obtain VA treatment records from the following:

(i) Montrose VA Health Care System, from July 2007 - present; 
(ii) Bath VA Medical Center, from July 2007 - present; 
(iii) Brooklyn VA Medical Center, from July 2007 - present; 
(iv) Albany VA Medical Center, from July 2007 - present

Upload the records from each facility into separate electronic files on Virtual VA.

2. Following completion of the above-requested actions, schedule the Veteran for a VA examination with an orthopedist, to ascertain the current severity of his service-connected right leg disorder.  Both the claims file and a separate copy of this Remand must be made available to and reviewed by the clinician in conjunction with the examination.  The examiner should indicate in the report that the claims file was reviewed in conjunction with the examination.  All indicated tests and studies should be done, and all subjective complaints and objective findings should be reported in detail. 

It is requested that the designated physician identify all present symptoms and manifestations attributable to the Veteran's service-connected leg disorder.  The examiner must further report the complete range of motion for the right leg. In providing this objective information, he should indicate whether there is likely to be any additional decrease in range of motion attributable to functional loss, due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

The examiner must provide a comprehensive report including a complete rationale for all conclusions reached. 

3.  The RO/AMC must then readjudicate the Veteran's increased rating claim.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) that readjudicates his claim.  The SSOC must set forth that the additional evidence has been considered and identify the relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



